Citation Nr: 0942144	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-40 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to July 
1971.  He died in May 2004, and the Appellant is his 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

In June 2008 and April 2009, Board requested VA medical 
expert opinions concerning the claim pursuant to 38 C.F.R. § 
20.901.  The opinions have been received and the Appellant 
has been provided copies of the opinions and in response she 
has submitted additional argument and evidence.  


FINDINGS OF FACT

1.  The Veteran died in May 2004 and the death certificate lists 
the immediate cause of death as acute myocardial infarction (of 
hours duration) and arteriosclerotic heart disease (of years 
duration); other listed significant conditions contributing to 
death but not resulting in the underlying cause were tension 
pneumothorax hypoxie encephalopathy and PTSD (posttraumatic 
stress disorder).  

2.  There is competent evidence to show that the Veteran's 
service-connected posttraumatic stress disorder contributed 
to the fatal acute myocardial infarction and arteriosclerotic 
heart disease.   




CONCLUSION OF LAW

A service-connected disability was a contributory cause of 
the Veteran's death. 38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  As the 
decision herein is favorable to the Veteran, no further 
action is required to comply with the VCAA.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that such 
disability, which is causally related to service, was either 
the principal or a contributory cause of the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).   
For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  
38 C.F.R. § 3.312 (c).

Facts 

The Veteran had active service from April 1969 to July 1971.  He 
died in May 2004, and the death certificate shows that the 
immediate cause of death was acute myocardial infarction (of 
hours duration), for which the underlying cause was 
arteriosclerotic heart disease (of years duration).  Other 
significant conditions contributing to death but not resulting in 
the underlying cause were listed as tension pneumothorax hypoxie 
encephalopathy and PTSD (posttraumatic stress disorder).  

At the time of his death, service connection was in effect 
for posttraumatic stress disorder (70 percent disabling) and 
a skin disorder (30 percent disabling), both effective in 
July 2002.  The Veteran was also in receipt of a total 
disability rating for compensation due to individual 
unemployability based on his service-connected disabilities, 
effective in July 2002.   

The Appellant, who is the Veteran's surviving spouse, asserts 
that the Veteran's service-connected posttraumatic stress 
disorder contributed to his death.  She argues that the 
stress from his posttraumatic stress disorder led to his 
acute myocardial infarction and that stress also caused or 
contributed to the arteriosclerotic heart disease.  In March 
2009, the Appellant submitted several medical abstracts 
obtained via the Internet, concerning posttraumatic stress 
disorder, the effects of stress, and studies that suggest a 
correlation between posttraumatic stress disorder and 
cardiovascular disease.  

VA records, dated from July 2002 to November 2003, disclose 
treatment for posttraumatic stress disorder to include a 
four-day inpatient stay in October 2003.  At the time of an 
October 2003 VA examination, the Veteran was diagnosed with 
moderate posttraumatic stress disorder, among other mental 
disorders, and was noted to have a medical history of 
coronary artery disease, hypertension, and prior myocardial 
infarctions.  

Private records from Delano Regional Medical Center show that 
in February 2004 the Veteran was admitted to the intensive 
care unit after resuscitation from the emergency room.  He 
had been in acute cardiopulmonary arrest.  He stayed in the 
hospital for a period of over three months, until his death 
in May 2004.  



A discharge summary of the Veteran's terminal hospitalization 
shows that the Veteran was disabled due to posttraumatic 
stress disorder, a history of coronary artery disease with 
bypass graft surgery done 10 years previously, a history of 
pulmonary hypertension, and a history of acute myocardial 
infarction times two (the last time he had a myocardial 
infarction was five years earlier, when he had an angiogram 
and a stent placed in the artery).  He was taking multiple 
medications, mainly beta blocker, medications for 
posttraumatic stress disorder, and aspirin and nitroglycerin.  

Throughout his hospitalization, the Veteran encountered 
various problems to include respiratory difficulty, seizure 
activity, non-responsiveness (including no evidence of motor 
function), and urinary tract infection.  For the last several 
days prior to expiration, the Veteran was febrile and X-rays 
showed evidence of pneumonia or pneumothorax.  He was treated 
symptomatically, and resuscitative measures failed.  The 
final diagnoses were acute massive myocardial infarction with 
secondary shock, acute respiratory and cardiac failure, 
anoxic encephalopathy secondary to prolonged breathlessness, 
quadriplegia secondary to anoxic encephalopathy, persistent 
vegetative state from above, pneumonia, severe hypoxemia, 
ventilator dependence, decubitus ulcerations, posttraumatic 
stress disorder (Vietnam War Veteran), seizure disorder, 
bilateral pleural effusion, pulmonary edema, congestive heart 
failure, arteriosclerotic cardiovascular disease, diabetes 
mellitus (type 2), hyperlipidemia (familial), and 
cardiopulmonary arrest.  

In June 2008, the Board referred the case to a VA specialist 
(cardiologist) for an opinion on whether the Veteran's 
service-connected posttraumatic stress disorder caused or 
contributed to the development of acute myocardial infarction 
and arteriosclerotic heart disease, and if not, whether the 
service-connected posttraumatic stress disorder aggravated 
the acute myocardial infarction and arteriosclerotic heart 
disease (i.e., caused the underlying heart condition to 
worsen beyond natural progress).  

In December 2008, a VHA physician expressed the opinion that 
it was not likely that the Veteran's posttraumatic stress 
disorder resulted in or contributed to the development of 
acute myocardial infarction and arteriosclerotic heart 
disease.  As the effects of stress, the physician suggested 
that insight from an expert on posttraumatic stress disorder 
would be useful.  He also expressed the opinion, without 
rationale, that it was not likely that the Veteran's 
posttraumatic stress disorder resulted in aggravation of the 
acute myocardial infarction and arteriosclerotic heart 
disease.  As this opinion was deemed inadequate to decide the 
claim, the case was referred for another, clarifying opinion, 
to be answered by a psychiatrist and cardiologist.    

In July 2009, a VHA physician, an expert in mental health, 
expressed the opinion that there was not conclusive evidence 
that the Veteran's service-connected posttraumatic stress 
disorder caused or contributed to the development of acute 
myocardial infarction and arteriosclerotic heart disease, 
which were the immediate or underlying causes of his death.  
The VHA physician, however, expressed the opinion that the 
service-connected posttraumatic stress disorder aggravated 
the acute myocardial infarction and arteriosclerotic heart 
disease, based on a review of the case and an evidence-based 
literature search, and contributed to death as indicated on 
the death certificate.  

In July 2009, a VHA physician, a cardiologist, expressed the 
opinion that it was at least as likely as not that the 
service-connected posttraumatic stress disorder resulted in 
the development and progression of arteriosclerotic heart 
disease and contributed to the process of the acute 
myocardial infarction.  The VHA cardiologist explained that 
the adverse effect of chronic and acute catecholoamine 
(hormones released into the blood during times of physical or 
emotional stress) is a well-recognized trigger inciting 
endothelial dysfunction and atherosclerotic plaque rupture. 



Analysis 

The Board finds that the service-connected posttraumatic 
stress disorder was a contributory cause of the Veteran's 
death as it was reported on the death certificate and two VHA 
physicians, one expert in mental health, expressed the 
opinion that the service-connected posttraumatic stress 
disorder aggravated the acute myocardial infarction and 
arteriosclerotic heart disease, and one a cardiologist 
expressed the opinion the service-connected posttraumatic 
stress disorder resulted in the development and progression 
of arteriosclerotic heart disease and contributed to the 
process of the acute myocardial infarction. 

As this evidence is favorable to the claim and as there is no 
evidence of greater weight against the claim, the service-
connection posttraumatic stress disorder was a contributory 
cause of the Veteran's death and service connection for the 
cause of the Veteran's death is established under 38 C.F.R. § 
3.312.  


ORDER

Service connection for the cause of the Veteran's death is 
granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


